Citation Nr: 1043878	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-41 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for traumatic brain injury 
(TBI).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to March 
1992 and from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newington, Connecticut.  

In an August 2005 rating decision, the RO, inter alia, granted 
service connection for acquired psychiatric disorder to include 
posttraumatic stress disorder (PTSD) with a disability rating of 
20 percent, granted service connection for migraine headaches 
with a noncompensable disability rating, and denied service 
connection for a respiratory/lung condition/asthma, residuals of 
bilateral leg swelling and residuals of left thumb sprain and 
left hand parasthesias.

In an April 2006 rating decision, the RO granted service 
connection for residuals of a left thumb sprain and left thumb 
parasthesias.  In a July 2008 rating decision, the RO granted 
service connection for adult onset asthma.  In an August 2008 
rating decision, the RO granted service connection for irritable 
bowel syndrome (IBS).  As these are considered grants in full, 
these issues are no longer on appeal.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

In August 2006, the Veteran withdrew his appeal of the rating 
assigned for his migraine headaches.  In an August 2008 
statement, the Veteran indicated that he was satisfied with the 
action taken on his claim for entitlement to service connection 
for residuals of bilateral leg swelling.  In an October 2008 
written statement, the Veteran withdrew his appeal for the rating 
assigned to his acquired psychiatric disorder to include PTSD.  
In an April 2009 written statement, the Veteran indicated that 
VA's actions satisfied with regard to his assigned disability 
rating for IBS.  As such, these issues are withdrawn from the 
appeal.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2010).

In a May 2009 rating decision, the RO denied service connection 
for prostate cancer and traumatic brain injury (TBI), and 
continued 10 percent disability ratings for migraine headaches 
and residuals of a right acromioclavicular separation, based upon 
review examinations provided to the Veteran.  The Veteran filed a 
substantive appeal to this decision, indicating that he wished to 
appeal the denial of service connection for prostate cancer and 
TBI.

In April 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The duty to assist includes obtaining additional medical records 
or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends that he has prostate cancer which is related 
to service.  The record reflects that the Veteran was diagnosed 
with prostate cancer in January 2009.  It does not appear that 
the record is complete with regard to the treatment records for 
this disorder.  The only medical evidence showing prostate cancer 
in the claims file is a January 2009 private medical record which 
shows a diagnosis of prostate cancer.

At his Travel Board hearing, the Veteran testified that, in 2004, 
he had laboratory tests which showed signs of prostate cancer.  
He also indicated that he began having some other symptoms during 
that time, such as leakage.  Subsequent to the issuance of the 
statement of the case in September 2009, the Veteran submitted 
private medical records which show that the Veteran reported 
"dribbling after urinating."  These records include results 
from blood tests, which have not been interpreted.  The Board 
finds that the Veteran meets the criteria for a VA examination to 
determine whether his prostate cancer began to manifest during 
service.  Id.

The Veteran also contends that he has a TBI as a result of an 
incident in service.  He testified that he was a truck driver in 
a convoy delivering fuel, and an improvised explosive device 
(IED) exploded next to his truck.  He indicated that he landed on 
the ground.  He did not seek treatment; however, he awoke the 
next morning to find blood on his pillow from his ear.  On his 
February 2005 separation Report of Medical Assessment, the 
Veteran reported that he had right side ear damage and that he 
went to medical treatment for bleeding of the ear.  A November 
2004 service treatment record shows that the Veteran was seen for 
right ear pain and was found to have blood in his ear.  In 
addition, the Veteran is service-connected for PTSD, for which he 
submitted stressor statements which included his reports of being 
in the presence of explosions from IEDs.  Finally, the Veteran's 
service records confirm that he was a truck driver.  Thus, the 
Board finds that the Veteran's reports of this incident are 
credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran asserts that he presently has memory and 
concentration problems.  He has submitted a statement from his 
wife who corroborates these contentions.  VA medical records show 
that a November 2007 TBI screen was positive.  A December 2007 VA 
medical record shows that the Veteran was assessed with a history 
consistent with a mild TBI after IED exposure, with ongoing 
treatment for PTSD, migraines, and hypertension; however, the 
examiner then commented that it was more likely that a 
combination of medications, disrupted sleep and continued 
adjustment difficulties, in addition to his PTSD, are responsible 
for his subjective complaints.  An October 2008 VA medical record 
shows that all issues related to TBI are being addressed.  The 
Board finds that the Veteran has met the criteria for a VA 
examination to determine whether he has a TBI due to the incident 
in service.  McLendon.

Lastly, at the Veteran's hearing, he indicated that he had 
neurological testing the day before, and that the results would 
be ready in two weeks.  On remand, these records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his prostate cancer 
and TBI.  The AOJ should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records.  In particular, the AOJ should 
obtain a copy of the neurological 
evaluation noted by the Veteran at his 
hearing.  If records are unavailable, 
please have the provider so indicate.  

2.  The AOJ should make arrangements for 
the Veteran to be afforded a genitourinary 
and neurological examinations, by 
appropriate specialists, to determine 
whether the Veteran's prostate cancer had 
its onset in service or within one year of 
separation from service, and whether the 
Veteran has a TBI due to an incident in 
service.  All indicated tests or studies 
deemed necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment records 
must be made available to the examiner(s) 
for review of the pertinent evidence in 
connection with the examination(s), and the 
report(s) should so indicate.  

The genitourinary examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's prostate 
cancer began to manifest while he was on 
active duty or is etiologically related to 
the Veteran's active duty service in any 
way.  The examiner should comment on the 
October 2004 laboratory tests and the 
Veteran's in-service symptoms.  

The neurological examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran has a 
traumatic brain injury that is related to 
an incident in service.  The examiner 
should take a full history from the Veteran 
and should comment on the Veteran's current 
symptoms of lack of concentration and 
memory problems.  

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiners should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reasons why.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claims.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


